Citation Nr: 0016847	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-00 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.

2.  Entitlement to a total rating based upon unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney-
at-law


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.  He is the recipient of a Purple Heart Medal and the 
Bronze Star Medal for heroism in ground combat in the 
Republic of Vietnam.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.


REMAND

In a rating decision dated in June 1999, the RO denied an 
increased rating for residuals of shell fragment wounds of 
the right shoulder and right upper arm, increased to 10 
percent the disability rating for the veteran's service-
connected residuals of shell fragment wounds (scars and 
fracture) of the right ulna, denied an increased rating for 
residuals of shell fragment wounds (scars) of the face and 
neck, granted service connection for shell fragment wound 
residuals of the right tibia and evaluated this disability as 
noncompensably disabling.  In a VA Form 9 received in August 
1999, the veteran expressed disagreement with the RO's June 
1999 rating decision as it pertained to the increased rating 
issues and the initial rating assigned the veteran's service-
connected shell fragment wound residuals of the right tibia 
region.  Accordingly, the veteran should be provided a 
supplemental statement of the case covering these claims.  
Under these circumstances, the Board must remand these claims 
to the RO.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

The currently assigned ratings for the veteran's service-
connected disabilities do not meet the percentage 
requirements for a total rating based on unemployability due 
to service-connected disabilities.  Therefore, a decision on 
the total rating claim should be deferred until the 
evaluation claims are resolved.  

The veteran's claim for a total rating based upon 
unemployability appears to be primarily based on his post-
traumatic stress disorder (PTSD).  The most recent medical 
evidence of record pertaining to the veteran's PTSD is the 
report of a March 1999 VA psychiatric examination.  Since a 
remand of the total rating issue is in order, the Board 
believes that further development of the medical evidence to 
determine the current degree of severity of the veteran's 
service-connected disabilities, including his PTSD, should be 
accomplished while the case is in remand status. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his pending claims.  
When the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain a copy of all 
indicated records which are not already 
associated with the claims file. 

2.  The RO should provide the veteran a 
VA Form 21-8940 and request him to 
complete and return it if there have been 
any significant changes in his education 
and industrial background since his most 
recent completion of this form. 

3.  Then, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the extent of impairment from the 
veteran's residuals of shell fragment 
wounds of the right shoulder and right 
upper arm, residuals of shell fragment 
wounds of the right ulna, residuals of 
shell fragment wounds of the face and 
neck, and residuals of shell fragment 
wounds of the right tibia region.  All 
indicated studies must be performed, and 
unretouched photographs depicting the 
scars of the veteran's face and neck must 
be taken.  The physician should identify 
all current manifestations of the 
disabilities and should specifically 
identify any damaged Muscle Groups.  
Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should also be requested to identify any 
objective evidence of pain.  In reporting 
the results of range of motion testing, 
the examiner should identify the specific 
excursions of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether the 
service-connected disabilities would be 
productive of additional functional 
impairment on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the physician should so state.  

The examiner should also comment 
specifically on the veteran's scars.  The 
examiner should indicate whether the 
shell fragment wound scars of the head, 
face, and neck are disfiguring, and, if 
so, to what degree.  The examiner should 
also indicate whether any of the shell 
fragment wound scars are tender and 
painful on objective demonstration, 
poorly nourished, or ulcerated.

The physician should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.  The claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  The report must be typed.

4.  The RO should also schedule the 
veteran for a VA examination by a 
psychiatrist to determine the current 
degree of severity of his service-
connected psychiatric disability.  All 
indicated studies must be performed.  The 
examiner should identify all current 
manifestations of the disability and 
specifically indicate with respect to 
each of the symptoms identified in the 
new criteria for evaluating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected psychiatric disability.  The 
examiner should also provide an opinion 
concerning the current degree of social 
and industrial impairment resulting from 
the service-connected psychiatric 
disability, to include whether it renders 
the veteran unemployable.  In addition, 
the examiner should provide a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.  The rationale for all 
opinions expressed should also be 
provided.  The claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  The report must be typed.

5.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
medical examinations and opinions, have 
been conducted and completed in full.  If 
any development is incomplete, the RO 
should take appropriate corrective 
action. 

6.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues of entitlement to 
a compensable evaluation for residuals of 
shell fragment wounds of the right tibia 
region, a rating in excess of 30 percent 
for PTSD and increased ratings for 
residuals of shell fragment wounds of the 
right shoulder and right upper arm, 
residuals of shell fragment wounds of the 
right ulna, and residuals of shell 
fragment wounds of the face and neck.  
The RO should also consider whether the 
case should be referred to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (1999).  Unless 
it has been rendered moot, the RO should 
also readjudicate the claim for a total 
rating based on unemployability due to 
service-connected disabilities.  

7.  Then, the veteran and his 
representative should be provided a 
supplemental statement of the case with 
respect to any of the foregoing issues 
which is not resolved to the veteran's 
satisfaction.  The veteran should be 
informed of the requirements to perfect 
an appeal with respect to any new issues 
addressed in the supplemental statement 
of the case.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




